Citation Nr: 0806678	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  99-00 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A.  § 1151 for residuals of nissen 
fundoplication repair performed in January 1996.


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1961 to April 
1965.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Board previously denied this issue in a June 2001 decision.  
The veteran appealed the Board's June 2001 decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  By Order dated July 24, 2002, 
the Court vacated the Board's June 2001 decision and remanded 
the case back to the Board for readjudication.  The Board 
then remanded this case in September 2003 for further 
development.  


FINDING OF FACT

A Certificate of Death shows that the veteran died in January 
2008.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet.App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet.App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106.


ORDER

The appeal is dismissed. 




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


